DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a compound of Formula (I) in the reply filed on 9/15/2020 is acknowledged.
Applicant’s election without traverse of the compound (E)-2-methoxy-4-((8-methylnon-6-enamido)methyl)phenyl 2-(aminomethyl)piperidine-1-carboxylate, the compound of Example 3, on p. 138 of the specification, having the structure:

    PNG
    media_image1.png
    100
    339
    media_image1.png
    Greyscale
,
a compound of the second structure in claim 7, wherein R4 is hydrogen; claims 1-8 encompassing the elected species, in the reply filed on 9/15/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2020.
Claims 2, 5-8, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2020.  The Examiner notes that the amendment to independent claim 1 requires “R5 is substituted or unsubstituted alkyl” AND “R1 and R5 groups on adjacent atoms, together with the atoms to which they are attached form a substituted or unsubstituted heterocycloalkyl group”. This simultaneous requirement introduces New Matter (see rejection below). The elected compound does not have R5 as a substituted or unsubstituted alkyl.  Accordingly, none of the claims read on the elected species any more.  
The search and examination was previously expanded to different compounds.  None of them have R5 as substituted or unsubstituted alkyl.
The Examiner notes and agrees with Applicant’s argument that the negative proviso of claim 1 is not the same as the elected compound.  However, the amended requirement to meet both the R5 choices and R1 and R5 as a heterocycloalkyl group are not satisfied by the elected compound, nor any other compound examined to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner notes that the amendment to independent claim 1 requires “R5 is substituted or unsubstituted alkyl” AND “R1 and R5 groups on adjacent atoms, together with the atoms to which they are attached form a substituted or unsubstituted heterocycloalkyl group” (p. 3 of claims, lines 1, 6). This simultaneous requirement introduces New Matter (see rejection below).  The Examiner notes that there is support for these two limitations in alternative (OR) form.  Alternatively, to limit claim 1 to require a heterocycle from R1 and R5 groups on adjacent atoms, together with the atoms to which they are attached, the line 1 choice for R5 should be eliminated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that claim 1 recites choices for R1 and R2 “each independently” to be “hydrogen or substituted or unsubstituted alkyl” (p. 3 of claims, line 2).  Confusingly, the claim also requires AND “R1 and R5 groups on adjacent atoms, together with the atoms to which they are attached form a substituted or unsubstituted heterocycloalkyl group” (p. 3 of claims, line 5-6). This is in conflict with the R1 alternatives recited earlier in the claim, at least for the R1 moiety on the C adjacent to the N(R5) N atom.  It is not clear which recitation controls the claimed R1 moiety on the C adjacent to the N atom.
Regarding the recitation AND “R1 and R5 groups on adjacent atoms, together with the atoms to which they are attached form a substituted or unsubstituted heterocycloalkyl group”, the claim requires a Z moiety that will be attached to the recited heterocycloalkyl group, and when n is greater than 1, there is a hydrocarbon backbone, attached to Z, which will be attached to the recited heterocycloalkyl group.  In either case, the heterocycloalkyl moiety can be considered substituted.  There is no option within the general structure for an unsubstituted heterocycloalkyl.  Thus, it is unclear what is meant by this language.  Additionally, the substituted alternatives of p. 3, lines 9-12 do not appear to include the substituted moiety that will be present on the recited heterocycloalkyl group, based on the general Formula (I) structure, and definitions of n, Z, R1 and R2.

Allowable Subject Matter
In view that the amended claims, apparently unintendedly, introduce New Matter, and in view of compact prosecution, the Examiner expanded the scope of compounds searched to encompass the full scope of claim 10, where the definition of R4 recited in claim 1 is also part of claim 10, and the negative proviso of claim 1 is also part of claim 10.  This subject matter is construed as having written description type support in the specification as originally filed.  This subject matter would be allowable, if rewritten in independent claim form, and in a manner to overcome the applied rejection under 35 USC 112(b), set forth above, applied to claim 1.  (This cannot, however, be applied to the full scope of claim 7.)
The following is a statement of reasons for the indication of allowable subject matter:  
The compounds of claim 10, with the above limitations imported into the claim, and rewritten in independent claim form, are novel.  
Additionally, the record indicates that capsaicin prodrugs are known in the prior art.  However, the Examiner’s search for the required pro-drug moieties corresponding to claim 10 did not identify any of these moieties as prodrugs.  Accordingly, there is no applicable obviousness basis.
Furthermore, by including the compounds of claim 1 negative proviso into claim 10, there are no applicable double patenting rejections, because other copending or allowed cases require a compound that is excluded from claim 1 by the negative proviso.
The Examiner also suggests limiting the method of withdrawn claim 9 to require one of the compounds of the allowable subject matter, discussed above, to make this claim eligible for reconsideration of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611